Title: To George Washington from Timothy Pickering, 31 October 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     Camp Octor 31. 1781
                  
                  An unexpected demand is made of 40 Waggons & 200 horses, to transport artillery & military stores to the Southward exclusive of what are attached to the troops destined thither.  To that number are to be added probably six waggons for quarter masters stores—There is no possibility of furnishing them without taking both horses & waggons from the troops going to the northward.  If your Excellency would choose to have this done, your order alone will effect it, with which I beg to be favoured.
                  The horses in the yard are very wretched beasts; but by putting six in a Team, may take us so far on our way to the northward as will then enable us to supply their places by temporary impresses from Stage to Stage.
                  The total loss of 440 oxen obliges me to suggest these expedients.  I have the honour to be Your Excellencys most obedt servt 
                  
                     Tim: Pickering
                     Q.M.G.
                  
               